EXHIBIT 10.1

 

 

AMENDED AND RESTATED

EMERGENT BIOSOLUTIONS INC. 2006 STOCK INCENTIVE PLAN

 

 

1.

Purpose

The purpose of this Amended and Restated 2006 Stock Incentive Plan (the “Plan”)
of Emergent BioSolutions Inc., a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
align their interests with those of the Company’s stockholders. The Plan amends
and restates the 2006 Stock Incentive Plan (the “Original Plan”) that was
originally adopted by the board of directors of the Company (the “Board”) on
October 25, 2006 and approved by the stockholders on October 27, 2006. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board.

 

2.

Eligibility

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock,
restricted stock units and other stock-unit awards (each, an “Award”) under the
Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

3.

Administration and Delegation

(a)        Administration by Board of Directors. The Plan will be administered
by the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

(b)        Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c)        Delegation to Officers. To the extent permitted by applicable law,
the Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
"officer" of the Company (as defined by Rule 16a-1 under the Exchange Act).

 

--------------------------------------------------------------------------------

4.         Stock Available for Awards

 

(a)

Maximum Number of Shares.

 

 

(i)

An aggregate of 4,350,000 shares of common stock, $0.001 par value per share, of
the Company (the “Common Stock”) shall be added to the 4,328,826 shares issuable
or transferable under the Plan as of March 23, 2009. Of the 4,350,000 shares to
be added:

 

 

(A)

450,000 shares shall be added to the Plan on July 1, 2009 as previously approved
under the provisions of the Original Plan; and

 

 

(B)

3,900,000 newly authorized shares shall be added to the Plan on May 21, 2009.

 

 

(ii)

Subject to adjustment as provided in Section 10, the maximum aggregate number of
shares of Common Stock that may be issued or transferred under the Plan shall be
an aggregate of 8,678,826 shares (including the 4,350,000 shares referred to in
4(a)(i) above). Of the 8,678,826 aggregate shares authorized under the Plan,
3,903,255 shares have been issued or reserved for issuance pursuant to stock
options granted from 2006 through March 23, 2009 and 4,775,571 will be available
for issuance or transfer thereunder.

 

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right), is settled in cash or results in any shares of Common Stock not being
issued, the unused shares of Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan. However, in the case of
Incentive Stock Options (as hereinafter defined), the foregoing provisions shall
be subject to any limitations under the Code. Shares of Common Stock issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares. Notwithstanding anything to the contrary herein, with
respect to Stock Appreciation Rights settled in shares of Common Stock upon
exercise, the aggregate number of shares of Common Stock with respect to which
the Stock Appreciation Right is exercised, rather than the number of shares of
Common Stock actually issued upon exercise, shall be counted against the number
of shares of Common Stock available for Awards under the Plan.

 

 

(b)

Computing the Total Number of Shares of Common Stock Available Under the Plan.
For purposes of computing the maximum aggregate number of shares of Common Stock
available for issuance under the Plan, the following rules shall apply:

 

 

(i)

Any shares of Common Stock made subject to Awards of Options or Stock
Appreciation Rights shall be counted against the maximum aggregate number of
shares of Common Stock available for issuance under the Plan as one (1) share of
Common Stock for every one (1) share of Common Stock granted.

 

 

(ii)

Any shares of Common Stock made subject to Awards of Restricted Stock shall be
counted against the maximum aggregate number of shares of Common Stock available
for issuance under the Plan as one and one half (1.5) shares of Common Stock for
every one (1) share of Common Stock granted.

 

 

(iii)

Any shares of Common Stock made subject to Awards of Restricted Stock Units
shall be counted against the maximum aggregate number of shares of Common Stock
available for issuance under the Plan as one and one half (1.5) shares of Common
Stock for every one (1) share of Common Stock granted.

 

 

(iv)

Any shares of Common Stock made subject to Other Stock Unit Awards shall be
counted against the maximum aggregate number of shares of Common Stock available
for issuance under the Plan as one and one half (1.5) shares of Common Stock for
every one (1) share of Common Stock granted.”

 

2

 



 

--------------------------------------------------------------------------------

 

(c)        Section 162(m) Per-Participant Limit. The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 287,700 per fiscal year. For purposes of the foregoing
limit, the combination of an Option in tandem with a SAR (as each is hereafter
defined) shall be treated as a single Award. The per Participant limit described
in this Section 4(c) shall be construed and applied consistently with Section
162(m) of the Code or any successor provision thereto, and the regulations
thereunder (“Section 162(m)”).

(d)        Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock unit awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a), except as may be required by reason of Section 422 and
related provisions of the Code.

 

5.

Stock Options

(a)        General. The Board may grant options to purchase Common Stock (each,
an “Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b)        Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Emergent BioSolutions Inc.,
any of Emergent BioSolutions Inc.'s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. The Company shall have no liability
to a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.

(c)        Exercise Price. The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall not be less than 100% of the
Fair Market Value (as defined below) on the date the Option is granted.

(d)        Duration of Options. Each Option shall be exercisable at such times
and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of 10 years.

(e)        Exercise of Option. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised. Subject to Section 11(e), shares of
Common Stock subject to the Option will be delivered by the Company following
exercise either as soon as practicable or, subject to such conditions as the
Board shall specify, on a deferred basis (with the Company’s obligation to be
evidenced by an instrument providing for future delivery of the deferred shares
at the time or times specified by the Board).

(f)        Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

 

(i)

in cash or by check, payable to the order of the Company;

(ii)        except as otherwise provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable

 

3

 

--------------------------------------------------------------------------------

and unconditional instructions to a creditworthy broker to deliver promptly to
the Company cash or a check sufficient to pay the exercise price and any
required tax withholding;

(iii)      to the extent provided for in the applicable option agreement or
approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board (“Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;

(iv)       to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or

 

(v)

by any combination of the above permitted forms of payment.

(g)        Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (i) outstanding Options granted under the Plan may not
be amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 10) and (ii) the Board may also not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled option.

 

6.

Director Options

(a)        Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, the Company shall grant to such person a Nonstatutory Stock Option to
purchase 21,600 shares of Common Stock (subject to adjustment under Section 10).

(b)        Annual Grant. On the date of each annual meeting of stockholders of
the Company, the Company shall grant to each member of the Board who is both
serving as a director of the Company immediately prior to and immediately
following such annual meeting and who is not then an employee of the Company or
any of its subsidiaries, a Nonstatutory Stock Option to purchase 14,400 shares
of Common Stock (subject to adjustment under Section 10); provided, however,
that a director shall not be eligible to receive an option grant under this
Section 6(b) until such director has served on the Board for at least six
months. If the non-employee director shall be serving as the Chair of a
Committee, such annual grant provided above shall be increased by 7,200 shares
of Common Stock for a total annual grant of 21,600 shares; provided, however,
that such director shall be entitled to only one such increase per year even if
serving as Chair for more than one Committee.

(c)        Terms of Director Options. Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common Stock on the New York Stock Exchange, the Nasdaq
Stock Market or such other national securities exchange on which the Common
Stock is then traded on the trading date immediately prior to the date of grant
(and if the Common Stock is not then traded on the New York Stock Exchange, the
Nasdaq Stock Market or a national securities exchange, the fair market value of
the Common Stock on such date as determined by the Board), (ii) vest one-third
per year over three years on the anniversary of the date of grant provided that
the individual is serving on the Board on such date (or in the case of an option
granted under Section 6(b), if earlier, on the date which is one business day
prior to date of the Company’s next annual meeting), provided that no additional
vesting shall take place after the Participant ceases to serve as a director and
further provided that the Board may provide for accelerated vesting in the case
of death, disability, attainment of mandatory retirement age or retirement
following at least 10 years of service, (iii) expire on the earlier of 10 years
from the date of grant or three months following cessation of service on the
Board and (iv) contain such other terms and conditions as the Board shall
determine.

(d)        Board Discretion. The Board retains the specific authority to from
time to time increase or decrease the number of shares subject to options
granted under this Section 6, subject to the provisions of Section 4(c).

 

4

 

--------------------------------------------------------------------------------

 

7.

Stock Appreciation Rights

(a)        General. A Stock Appreciation Right, or SAR, is an Award entitling
the holder, upon exercise, to receive an amount of Common Stock determined by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock. The date as of which such appreciation or
other measure is determined shall be the exercise date.

(b)        Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

(i)        Tandem Awards. When Stock Appreciation Rights are expressly granted
in tandem with Options, (i) the Stock Appreciation Right will be exercisable
only at such time or times, and to the extent, that the related Option is
exercisable (except to the extent designated by the Board in connection with a
Reorganization Event or a Change in Control Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option; (ii)
the Stock Appreciation Right will terminate and no longer be exercisable upon
the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a Stock Appreciation Right granted with respect to
less than the full number of shares covered by an Option will not be reduced
until the number of shares as to which the related Option has been exercised or
has terminated exceeds the number of shares not covered by the Stock
Appreciation Right; (iii) the Option will terminate and no longer be exercisable
upon the exercise of the related Stock Appreciation Right; and (iv) the Stock
Appreciation Right will be transferable only with the related Option.

(ii)        Independent SARs. A Stock Appreciation Right not expressly granted
in tandem with an Option will become exerciseable at such time or times, and on
such conditions, as the Board may specify in the SAR Award; provided, however,
that the base amount specified on the date of grant to calculate appreciation
shall be no less than 100% of the fair market value of a share of Common Stock
on the date of grant and the maximum term of any Stock Appreciation Right shall
be no more than ten (10) years from the date of grant.

(c)        Exercise. Stock Appreciation Rights may be exercised by delivery to
the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.

 

8.

Restricted Stock; Restricted Stock Units.

(a)        General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price from the recipient in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. Instead of granting Awards for Restricted Stock, the Board may grant
Awards entitling the recipient to receive shares of Common Stock to be delivered
at the time such shares of Common Stock vest (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

(b)        Terms and Conditions for all Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price.

 

(c)

Additional Provisions Relating to Restricted Stock

(i)        Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. If any such dividends or distributions are paid
in shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. Each dividend
payment will be made no later than the end of the calendar year in which the
dividends are paid to stockholders of that class of stock or, if later, the 15th
day of the third month following the date the dividends are paid to stockholders
of that class of stock.

 

5

 

--------------------------------------------------------------------------------

(ii)        Stock Certificates. The Company may require that any stock
certificates issued in respect of shares of Restricted Stock shall be deposited
in escrow by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
“Designated Beneficiary” shall mean the Participant’s estate.

 

(d)

Additional Provisions Relating to Restricted Stock Units

(i)        Settlement. Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall be entitled to receive from the Company one share of Common
Stock or an amount of cash equal to the Fair Market Value of one share of Common
Stock, as provided in the applicable Award agreement. The Board may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant.

(ii)        Voting Rights. A Participant shall have no voting rights with
respect to any Restricted Stock Units.

(iii)      Dividend Equivalents. To the extent provided by the Board, in its
sole discretion, a grant of Restricted Stock Units may provide Participants with
the right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.

 

9.

Other Stock-Unit Awards

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock Unit Award, including any purchase price applicable thereto.

 

10.

Adjustments for Changes in Common Stock and Certain Other Events

(a)        Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the per-Participant limit set forth in Section 4(c), (iii)
the number and class of securities and exercise price per share of each
outstanding Option and each Option issuable under Section 6, (iv) the share- and
per-share provisions and the exercise price of each SAR, (v) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award, and (vi) the share- and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock Unit Award, shall be
appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to any outstanding Options are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), then optionees who exercise such Options between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

6

 

--------------------------------------------------------------------------------

 

(b)

Reorganization and Change in Control Events

 

(i)

Definitions

 

(A)

A “Reorganization Event” shall mean:

 

(1)

any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

 

(2)

any exchange of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange transaction; or

 

(3)

any liquidation or dissolution of the Company.

 

(B)

A “Change in Control Event” shall mean:

 

(1)

the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d 3 promulgated under the
Exchange Act) 50% or more of either (x) the aggregate number of shares of Common
Stock then-outstanding (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (3) of this definition; or

 

(2)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

7

 

--------------------------------------------------------------------------------

 

(3)

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(4)

the liquidation or dissolution of the Company.

 

(C)

“Good Reason” shall mean any significant diminution in the Participant’s title,
authority, or responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any reduction in the annual cash
compensation payable to the Participant from and after such Reorganization Event
or Change in Control Event, as the case may be, or the relocation of the place
of business at which the Participant is principally located to a location that
is greater than 50 miles from its location immediately prior to such
Reorganization Event or Change in Control Event.

 

(D)

“Cause” shall mean any (i) willful failure by the Participant, which failure is
not cured within 30 days of written notice to the Participant from the Company,
to perform his or her material responsibilities to the Company, (ii) willful
misconduct by the Participant which affects the business reputation of the
Company, (iii) material breach by the Participant of any employment,
confidentiality, non-competition or non-solicitation agreement with the Company,
(iv) conviction or plea of nolo contendere (no contest) by the Participant to a
felony, or (v) commission by the Participant of any act involving fraud, theft
or dishonesty with respect to the Company’s business or affairs. The Participant
shall be considered to have been discharged for “Cause” if the Company
determines, within 30 days after the Participant’s resignation, that discharge
for Cause was warranted.

 

(ii)

Effect on Options

 

(A)

Reorganization Event. Upon the occurrence of a Reorganization Event (regardless
of whether such event also constitutes a Change in Control Event), or the
execution by the Company of any agreement with respect to a Reorganization Event
(regardless of whether such event will result in a Change in Control Event), the
Board shall provide that all outstanding Options shall be assumed, or equivalent
options shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof); provided that if such

8

--------------------------------------------------------------------------------

Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company such assumed
or substituted options shall become immediately exercisable in full if, on or
prior to the first anniversary of the date of the consummation of the
Reorganization Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation. For purposes hereof, an Option shall be considered to be
assumed if, following consummation of the Reorganization Event, the Option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in value (as determined by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, some or all of
such Options, or in the event of a liquidation or dissolution of the Company,
the Board shall, upon written notice to the Participants, provide with respect
to any Options that are not to be acquired by an acquiring or succeeding
corporation that all then unexercised Options will become exercisable in full as
of a specified time prior to the Reorganization Event and will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Participants before the consummation of such
Reorganization Event; provided, however, that in the event of a Reorganization
Event under the terms of which holders of Common Stock will receive upon
consummation thereof a cash payment for each share of Common Stock surrendered
pursuant to such Reorganization Event (the “Acquisition Price”), then the Board
may instead provide that all such outstanding Options shall terminate upon
consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options and any applicable tax
withholdings.

 

(B)

Change in Control Event that is not a Reorganization Event. Upon the occurrence
of a Change in Control Event that does not also constitute a Reorganization
Event, except to the extent specifically provided to the contrary in the
instrument evidencing any Option or any other agreement between a Participant
and the Company, then outstanding Option shall continue to become vested in
accordance with the original vesting schedule set forth in such Option,
provided, however, that each such Option shall be immediately exercisable in
full if, on or prior to the first anniversary of the date of the consummation of
the Change in Control Event, the Participant’s employment with the Company or
the acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.

 

9

 

--------------------------------------------------------------------------------

 

(iii)

Effect on Restricted Stock Awards

 

(A)

Reorganization Event that is not a Change in Control Event. Upon the occurrence
of a Reorganization Event that is not a Change in Control Event, the repurchase
and other rights of the Company under each outstanding Restricted Stock Award
shall inure to the benefit of the Company’s successor and shall apply to the
cash, securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award.

 

(B)

Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, each then outstanding Restricted Stock Award shall
continue to become free from conditions or restrictions in accordance with the
original schedule set forth in such Restricted Stock Award, provided, however,
that each such Restricted Stock Award shall immediately become free from all
conditions or restrictions if, on or prior to the first anniversary of the date
of the consummation of the Change in Control Event, the Participant’s employment
with the Company or the acquiring or succeeding corporation is terminated for
Good Reason by the Participant or is terminated without Cause by the Company or
the acquiring or succeeding corporation.

 

(iv)

Effect on Stock Appreciation Rights and Other Stock Unit Awards

The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR and Other Stock Unit
Award.

 

11.

General Provisions Applicable to Awards

(a)        Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the gratuitous transfer of the Award by the Participant to or for
the benefit of any immediate family member, domestic partner, family trust or
other entity established for the benefit of the Participant and/or an immediate
family member thereof if, with respect to such proposed transferee, the Company
would be eligible to use a Registration Statement on Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such authorized transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award; and, provided, further, that no
option intended to be an incentive stock option shall be transferable unless the
Board shall otherwise permit. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.

(b)        Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c)        Board Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

 

10

 

--------------------------------------------------------------------------------

(d)        Termination of Status. The Board shall determine the effect on an
Award of the disability, death, termination of employment, authorized leave of
absence or other change in the employment or other status of a Participant and
the extent to which, and the period during which, the Participant, or the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award.

(e)        Withholding. The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as is payment of the exercise price unless
the Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

(f)        Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided either (i) that the Participant’s consent to such action shall
be required unless the Board determines that the action, taking into account any
related action, would not materially and adversely affect the Participant or
(ii) that the change is permitted under Section 10 hereof; provided further,
notwithstanding anything to the contrary herein, the Board shall have no
authority to amend, modify or terminate any outstanding Award that has the same
effect of actions expressly prohibited by Section 5(g) and requires approval by
the Company’s stockholders.

(g)        Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h)        Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

 

(i)

Performance Awards

(i)        Grants. Restricted Stock Awards and Other Stock Unit Awards under the
Plan may be made subject to the achievement of performance goals pursuant to
this Section 11(i) (“Performance Awards”), subject to the limit in Section 4(c)
on shares covered by such grants. Performance Awards can also provide for cash
payments of up to $750,000 per calendar year per individual.

(ii)        Committee. Grants of Performance Awards to any Covered Employee
intended to qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. “Covered Employee” shall mean
any person who is a “covered employee” under Section 162(m)(3) of the Code.

 

11

 

--------------------------------------------------------------------------------

(iii)      Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (a) net income, (b) earnings before or after
discontinued operations, interest, taxes, depreciation and/or amortization, (c)
operating profit before or after discontinued operations and/or taxes, (d)
sales, (e) sales growth, (f) earnings growth, (g) cash flow or cash position,
(h) gross margins, (i) stock price, (j) market share, (k) return on sales,
assets, equity or investment, (l) improvement of financial ratings, (m)
achievement of balance sheet or income statement objectives or (n) total
stockholder return, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Such performance measures may be adjusted to exclude any one or more of (i)
extraordinary items, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the writedown of any asset, and (v) charges for restructuring and
rationalization programs. Such performance measures: (i) may vary by Participant
and may be different for different Awards; (ii) may be particular to a
Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Committee; and (iii) shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.

(iv)       Adjustments. Notwithstanding any provision of the Plan, with respect
to any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant.

(v)        Other. The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.

 

12.

Miscellaneous

(a)        No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b)        No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.

(c)        Effective Date and Term of Plan. The Plan shall become effective
immediately prior to the closing of the Company’s initial public offering. No
Awards shall be granted prior to (i) the date on which the Plan was adopted by
the Board or (ii) the date the Plan was approved by the Company’s stockholders.
The Plan shall expire on December 31, 2019.

(d)        Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time; provided, however, that, to the extent
determined by the Board, no amendment requiring stockholder approval under any
applicable legal, regulatory or listing requirement shall become effective until
such stockholder approval is obtained; provided further, that stockholder
approval shall be required for any amendment to the Plan that (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan (other than an increase to reflect an adjustment described in Section 10)
or (ii) materially expands the class of service providers eligible to
participate in the Plan.

(e)        Authorization of Sub-Plans. The Board may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities or tax laws of various jurisdictions. The Board shall establish
such sub-plans by adopting supplements to this Plan containing (i) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be

12

--------------------------------------------------------------------------------

required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.

(f)        Provisions for Foreign Participants. The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

(g)        Compliance with Code Section 409A. No Award shall provide for
deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

(h)        Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.

Approved by the Board of Directors of Emergent BioSolutions, Inc. on March 31,
2009, subject to stockholder approval.

 

Approved by the stockholders of Emergent BioSolutions, Inc. on May 21, 2009.

 

 

Attest:

/s/Denise Esposito

 

Name:

Denise Esposito

 

Title:

Senior Vice President,

 

General Counsel and Secretary

 

 

13

 

 